


Exhibit 10.25

 

SECOND AMENDMENT TO AMENDED AND RESTATED REIMBURSEMENT

AND INDEMNITY AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED REIMBURSEMENT AND INDEMNITY
AGREEMENT (this “Amendment”) is entered into as of March 14, 2008, by and among
CLARIENT, INC., a Delaware corporation (“Clarient”), SAFEGUARD DELAWARE, INC., a
Delaware corporation (“SDI”), and SAFEGUARD SCIENTIFICS (DELAWARE), INC., a
Delaware corporation (“SSI” and, together with SDI, “Safeguard”).

 

RECITALS

 

Clarient and Safeguard are parties to that certain Amended and Restated
Reimbursement and Indemnity Agreement, dated as of January 17, 2007, as amended
by that First Amendment to Amended and Restated Reimbursement and Indemnity
Agreement entered into as of March 6, 2007 (the “Agreement”).  The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

 


1.                                       SECTION 1(D)(II) OF THE AGREEMENT IS
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“(ii) incurring any other indebtedness (other than indebtedness under
(x) Clarient’s current loan and security agreements with General Electric
Capital Corporation and (y) that certain Amended and Restated Senior
Subordinated Revolving Credit Agreement dated as of March 14, 2008, by Clarient
and SDI (as the same may be amended, restated or otherwise modified from time to
time, the “SDI Credit Agreement”) and all indebtedness permitted under the SDI
Credit Agreement”

 


2.                                       THIS AMENDMENT SHALL BE EFFECTIVE UPON
RECEIPT BY SAFEGUARD OF THIS AMENDMENT, DULY EXECUTED BY CLARIENT.


 


3.                                       UNLESS OTHERWISE DEFINED HEREIN, ALL
INITIALLY CAPITALIZED TERMS IN THIS AMENDMENT SHALL BE AS DEFINED IN THE
AGREEMENT.


 


4.                                       CLARIENT REPRESENTS AND WARRANTS THAT
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE AGREEMENT ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE OF THIS AMENDMENT (UNLESS SUCH
REPRESENTATIONS AND WARRANTIES RELATE TO A SPECIFIC DATE, IN WHICH CASE THEY
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE).


 


5.                                       EXCEPT AS EXPRESSLY AMENDED HEREBY, ALL
TERMS AND PROVISIONS OF THE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND
CLARIENT HEREBY AFFIRMS, CONFIRMS AND RATIFIES THE SAME.

 

--------------------------------------------------------------------------------



 


6.                                       THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA, WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS THEREOF.


 


7.                                       THIS AMENDMENT MAY BE EXECUTED IN THREE
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment to
Amended and Restated Reimbursement and Indemnity Agreement as of the date first
set forth above.

 

 

CLARIENT, INC.

 

 

 

By:

/s/ James Agnello

 

Name:

James Agnello

 

Title:

Senior Vice President, Chief Executive

 

 

Officer and Secretary

 

 

 

 

 

SAFEGUARD DELAWARE, INC.

 

 

 

By:

/s/ Steven J. Grenfell

 

Name:

Steven J. Grenfell

 

Title:

Vice President

 

 

 

 

 

SAFEGUARD SCIENTIFICS (DELAWARE), INC.

 

 

 

By:

/s/ Brian J. Sisko

 

Name:

Brian J. Sisko

 

Title:

Vice President

 

--------------------------------------------------------------------------------
